                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

ROBERT TAYLOR BLUHM,

                      Petitioner,                   Case No. 1:19-cv-625
v.                                                  Honorable Paul L. Maloney
RANDEE REWERTS,

                      Respondent.
____________________________/

                                         JUDGMENT

               In accordance with the opinion entered this day:

               IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITHOUT PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases for lack of

exhaustion of available state-court remedies.



Dated:    August 22, 2019                           /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
